 



EXHIBIT 10.2

 

CREDIT AGREEMENT

 

This Credit Agreement is effective as of July 7, 2016 (the “Effective Date”) by
and between CASTLE PINES CAPITAL LLC (“CPC”), a Delaware limited liability
company having its chief executive office located at 116 Inverness Drive East,
Suite 375, Englewood, Colorado 80112, and PCM, INC. (“Reseller”), a Delaware
corporation, having its chief executive office located at 1940 E Mariposa Ave,
El Segundo, CA 90245 (this “Credit Agreement”). Unless otherwise defined within
this Credit Agreement, capitalized terms have the meaning set forth in Section
25, below.

 

1. Extensions of Credit. Subject to the terms of this Credit Agreement, together
with the attached Financial Covenants Amendment to Credit Agreement
(collectively, this “Agreement”), CPC has made a discretionary inventory line of
credit (the “Inventory Line of Credit”) available to Reseller. The Inventory
Line of Credit may be used to enable Reseller to purchase Inventory from CPC
approved vendors (collectively, the “Vendors”). The Inventory Line of Credit is
a discretionary line of credit and CPC has no obligation to make an Advance
under such line of credit even if no Default has occurred under the terms of
this Agreement. CPC may combine all of CPC’s advances to Reseller or on
Reseller’s behalf together under this Credit Agreement or any other agreement
between CPC and Reseller, together with all finance charges, fees and expenses
related thereto, to make one debt owed by Reseller.

 

2. Financing Terms.

 

  a. Financed Inventory - General. Upon the terms and conditions set forth
herein, CPC may finance:

 

    Reseller’s purchases of Eligible Inventory from Vendors (“Financed
Inventory”), for which payment shall be due on the Payment Due Date           If
CPC agrees to finance an item of Financed Inventory, CPC will send Reseller a
TS, identifying such Financed Inventory and if not otherwise provided herein,
the interest rate applicable to such Financed Inventory.           CPC may
withdraw any approval to finance Inventory at any time prior to Shipment.

 

  b. Discretionary Nature of the Inventory Line of Credit. This Agreement
contains the terms and conditions upon which CPC presently expects to make
Advances to Reseller in the future. Each Advance shall be in CPC’s sole
discretion, and CPC does not need to show that an adverse change has occurred in
the business operations or financial condition of Reseller, or show that any
conditions of this Agreement have not been met, in order to refuse to make an
Advance.         c. Overlines. Reseller may request and CPC may be willing in
its sole and absolute discretion to make Advances to Reseller in excess of the
Inventory Line of Credit (each an “Overline” and collectively, the “Overlines”).
The aggregate amount of permitted Overlines and the duration of time such
Overlines may be available to Reseller shall be communicated to Reseller via a
separate written communication from CPC, the terms of which shall be
incorporated herein by reference.

 

3. Security Interest. Reseller hereby grants to CPC a security interest in all
of the Collateral as security for all Indebtedness.

 

 Page 1 of 22 

   

 

4. Representations and Warranties. Reseller represents and warrants to CPC on
the date hereof, and shall be deemed to represent and warrant to CPC on each
date on which an Advance is made to Reseller hereunder, that:

 

  a. Reseller (i) is in good standing in the State of Delaware, (ii) is
qualified to transact business as a foreign organization, and is in good
standing under the laws of, all jurisdictions in which it is required by
applicable law to maintain such qualification and good standing except to the
extent that the failure to qualify or maintain good standing would not
reasonably be expected to have a material adverse effect on Reseller’s financial
condition, results of operation or the business, or the rights of CPC in or to
any of the Collateral, (iii) does not conduct business under any trade styles or
trade name(s) except as listed in Exhibit A attached hereto, (iv) has all the
necessary authority to enter into and perform this Agreement, and such agreement
and performance will not violate Reseller’s Organizational Documents or any law,
regulation or agreement binding upon it;         b. Reseller (i) keeps its
records respecting Accounts at its chief executive office, and (ii) maintains
Collateral solely at Permitted Locations;         c. this Agreement correctly
sets forth (i) Reseller’s true legal name, (ii) the type of Reseller’s
organization, and (iii) Reseller’s state of organization;         d. all
information supplied by Reseller in writing to CPC in connection with this
Agreement, including all information within the Documents, regarding Accounts,
financial, credit or accounting statements and application for credit, when
taken as a whole, was true, correct and complete in all material respects on the
date such information was dated or certified; all financial statements furnished
to CPC in connection with such application or hereunder have been prepared in
accordance with GAAP and fairly present the financial condition and results of
operations of Reseller as of the dates and for the periods indicated therein;
Reseller has no material, contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments, or unrealized or anticipated losses from any
unfavorable commitments except as referred to or reflected in such financial
statements; there has been no material adverse change in the assets,
liabilities, properties and condition, financial or otherwise, of Reseller since
the effective date of the most recent financial statements referred to in
Section 7;         e. all advances and other transactions hereunder are for
lawful commercial purposes;         f. Reseller has good title to all
Collateral;         g. Reseller is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended;         h. there are
no actions or proceedings pending or, to Reseller’s actual knowledge, threatened
against Reseller which, if adversely determined against the Reseller, would
result in any material adverse change in the assets or business of Reseller or
would impair the ability of Reseller to perform its obligations hereunder or CPC
to enforce any Indebtedness or realize upon a material portion of the
Collateral;         i. Reseller has provided CPC with a copy of Reseller’s
Organizational Documents, and will provide any subsequent amendments thereto
bearing indicia of filing from the appropriate governmental authority, if
applicable, and such other documents as CPC may reasonably request from time to
time;         j. none of the proceeds resulting from this Agreement will be used
directly or indirectly to fund a personal loan to or for the benefit of a
director or executive officer of Reseller; and         k. no event or
circumstance has occurred which Reseller has not disclosed to CPC in writing and
which has had or could reasonably be expected to have a material adverse effect
on the business or assets of Reseller.

 

 Page 2 of 22 

   

 

5. Covenants. From the date hereof and until the payment and performance in full
of all of the Indebtedness, Reseller covenants with CPC that:

 

  a. Until sold as permitted by this Agreement, Reseller shall own all Financed
Inventory and Accounts free and clear of all liens, security interests, claims
and other encumbrances, whether arising by agreement or operation of law
(collectively “Liens”) other than (i) Liens in favor of CPC, (ii) Liens in favor
of other persons with respect to which CPC shall have first consented in writing
and which Liens are subject to subordination agreements acceptable to CPC; (iii)
Liens securing the Revolving Facility Debt, (iv) Liens for taxes, fees,
assessments or other governmental charges or levies, either not delinquent or
being contested in good faith by appropriate proceedings and for which Reseller
maintains adequate reserves, provided the same have no priority over any of
CPC’s security interests, (v) Liens arising from judgments, decrees or
attachments arising from circumstances that do not constitute a Default
hereunder, for which Reseller maintains adequate reserves and are inferior to
any lien of CPC, (vi) Liens for taxes not yet due or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of Reseller in
accordance with GAAP, (vii) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being reasonably contested and by appropriate proceedings diligently conducted,
if adequate reserves with respect thereto are maintained on the books of
Reseller, (viii) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any lien imposed by ERISA, (ix) deposits to
secure the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, security bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business, and (x) other Liens not
described above arising in the ordinary course of business provided such Liens
(1) are inferior to any lien of CPC and (2) would not and would not reasonably
be expected to result in a (A) material adverse effect on the business,
financial condition, results of operation or business of Reseller, (B) material
impairment on the ability of Reseller to perform any of its obligations under
this Agreement or any other Document or (C) material impairment of the
enforceability of the rights of, or benefits available to, CPC under this
Agreement (clauses (i) through (x) above, collectively, “Permitted Liens”).    
    b. Reseller will: (1) keep all Collateral at Permitted Locations and keep
all tangible Collateral in good order, repair and operating condition and
insured as required herein; (2) promptly file all tax returns required by law
and promptly pay all taxes, fees, and other governmental charges for which it is
liable, including without limitation all governmental charges against the
Collateral; (3) permit CPC and its designees, upon reasonable advance notice, to
inspect the Collateral during normal business hours and at any other time CPC
deems desirable (provided, however, that upon a Default, CPC may inspect the
Collateral at such times as CPC determines is necessary or desirable in its sole
discretion and provided further that, absent a Default, no more than 3 such
inspections per consecutive 12 months shall be at the cost and expense of
Reseller); (4) keep complete and accurate records of its business, including
inventory and sales, and permit CPC and its designees to inspect and copy such
records upon request; (5) furnish CPC with such additional information regarding
the Collateral and Reseller’s business and financial condition as CPC may from
time to time reasonably request (including without limitation financial
statements more frequently than as described in Section 7 below); (6) execute
all documents CPC requests to perfect and maintain CPC’s security interest in
the Collateral; (7) at all times be duly organized, existing, in good standing,
qualified and licensed to do business in each jurisdiction in which the nature
of its business or property so requires; (8) notify CPC of the commencement of
any legal proceedings against Reseller; and (9) comply in all material respects
with all applicable laws, rules and regulations.         c. Intentionally
omitted.

 

 Page 3 of 22 

   

 

  d. Reseller will not: (1) use (except for demonstration for sale), rent,
lease, sell, transfer, consign, license, encumber or otherwise dispose of
Collateral except for (i) sales of inventory at retail in the ordinary course of
Reseller’s business, (ii) dispositions of obsolete property, (iii) dispositions
to the extent that (x) such property is exchanged for credit against the
purchase price of replacement property intended for use in the ordinary course
of business, or (y) the proceeds of such disposition are promptly (not to exceed
180 days from disposition) applied to the purchase price of such replacement
property, and (iv) dispositions not otherwise permitted under this clause (d)
but which are permitted under the Revolving Loan Documents and provided that no
Default exists or would result from such disposition and provided further such
disposition would not and would not reasonably be expected to have or result in
a (i) material adverse effect on the business, financial condition, results of
operation or business of Reseller, (ii) material impairment on the ability of
Reseller to perform any of its obligations under this Agreement or any other
Document or (iii) material impairment of the enforceability of the rights of, or
benefits available to, CPC under this Agreement, (2) sell Inventory to an
affiliate, except on terms consistent with an arms-length transaction; (3) make
any change in the principal nature of its business, (4) be a party to a merger,
consolidation or acquisition wherein Reseller is not the surviving entity; (5)
change its name or conduct business under a trade style or trade name other than
those listed in Exhibit A without giving CPC at least 30 days’ prior written
notice thereof; (6) change its chief executive office or office where it keeps
its records with respect to accounts or chattel paper without providing CPC with
at least 30 days’ prior written notice thereto; (7) change the state in which it
is organized (except upon giving CPC at least 30 days’ prior written notice
thereof); (8) except for the security interest granted to the agent under the
Revolving Loan Documents to secure the Revolving Facility Debt, grant a security
interest to any third party in any Financed Inventory that is superior or pari
passu with the security interest granted to CPC under this Agreement; (9) except
for the security interest granted to the agent under the Revolving Loan
Documents to secure the Revolving Facility Debt and other Permitted Liens, grant
a security interest to any third party in any Accounts; or (10) store Financed
Inventory with any third party, except in the ordinary course of business
consistent with Reseller’s past practices.         e. Reseller shall promptly
notify CPC in writing of the details of (i) any loss, damage, investigation,
action, suit, proceeding or claim which involves an amount in excess of
$2,000,000 and relates to the Collateral or any other property which is security
for the Indebtedness or which would result in any material adverse change in the
Reseller’s business, properties, assets, goodwill or condition, financial or
otherwise, and (ii) the occurrence of any Default or event which, with the
passage of time or giving of notice or both, would constitute a Default.        
f. At the time of each advance of credit under the terms of this Agreement, each
representation and warranty set forth in Section 4 above will be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of the making
of each such advance and after giving effect thereto, except to the extent
related to an earlier date, in which case, such representations and warranties
shall speak only of such earlier date.         g. Reseller will execute and
deliver to CPC such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as CPC may reasonably request) and do all such other things as CPC
may deem necessary, appropriate or convenient (1) to assure CPC of the
effectiveness and priority of its security interests, including such financing
statements (including renewal statements), amendments and supplements or such
other instruments as CPC may from time to time reasonably request in order to
perfect and maintain the security interests in the Collateral in accordance with
the UCC, (2) to consummate the transactions contemplated hereby and (3) to
otherwise protect and assure CPC of its rights and interests hereunder. To that
end, Reseller agrees that CPC may file one or more financing statements to
perfect CPC’s security interests in the Collateral (which may describe the
Collateral as “all assets”).

 

 Page 4 of 22 

   

 

6. Insurance. Reseller will maintain with financially sound and reputable
insurers insurance with respect to the Collateral against loss or damage and all
other insurance of the kinds and in the amounts customarily insured against or
carried by corporations of established reputation engaged in the same or similar
businesses and similarly situated. Reseller shall cause CPC to be named as a
loss payee. All insurance proceeds received by CPC in respect of inventory which
is damaged, lost or stolen may be retained by CPC, in its sole discretion, for
application to the payment of any of the principal or interest on the
Indebtedness then due and owing in respect of the inventory damaged, lost or
stolen.

 

7. Financial Statements and Notices. Reseller will deliver to CPC :

 

  a. On or before the earlier of the 45th day after the end of each fiscal month
or, for any fiscal month ending on the last day of a fiscal quarter, the date on
which Reseller files its Form 10Q with the Securities and Exchange Commission
for such fiscal quarter, monthly unaudited internally prepared consolidated and
consolidating financial statements of Reseller and its Subsidiaries (including
in each case balance sheets, statements of income and loss, statements of cash
flow and statements of shareholder’s equity) as of the end of and through such
fiscal month, all in reasonable detail, which financial statements shall be
prepared honestly and in good faith; provided that (i) if the average daily
Excess Availability (as defined in, and as determined in accordance with Section
9.6(a) of, the Revolving Loan Agreement as in effect as of the date hereof or as
amended or modified hereafter with the written consent of CPC) during any fiscal
quarter is not less than the greater of $12,500,000 or 10% of the amount
available to be borrowed pursuant to clause (a) of Section 2.1 of the Revolving
Loan Agreement as in effect as of the date hereof (but in any event no more than
10% of the Maximum Credit as defined in the Revolving Loan Agreement as in
effect as of the date hereof or as amended or modified hereafter with the
written consent of CPC) and so long as no Default has occurred and is
continuing, then during the immediately following fiscal quarter, such financial
statements may be provided on a fiscal quarter basis on or before the earlier of
the 45th day after the end of such fiscal quarter or the date on which Reseller
files its Form 10Q with the Securities and Exchange Commission for such fiscal
quarter and (ii) CPC shall request (and Reseller hereby authorizes CPC to
request) copies of the foregoing financial statements from WFCF as agent under
the Revolving Loan Documents and, to the extent CPC notifies Reseller in writing
that CPC was able to obtain the same from WFCF (and Reseller hereby authorizes
WFCF to deliver the same to CPC), Reseller shall not be required to separately
deliver the same to CPC under this clause (a).         b. within 90 days after
the end of each fiscal year, audited consolidated and consolidating financial
statements of Reseller and its Subsidiaries for such year (including in each
case balance sheets, statements of income and loss, statements of cash flow and
statements of shareholder’s equity), and the accompany notes thereto, all in
reasonable detail, fairly presenting the financial position and the results of
the operations of Reseller and its Subsidiaries as of the end of and for such
fiscal year, together with the opinion of independent certified public
accountants, which accountants shall be an independent accounting form selected
by Reseller and reasonably acceptable to CPC, that such financial statements
have been prepared in accordance with GAAP and present fairly the results of
operations and financial condition of Reseller and its Subsidiaries as of the
end of and for the fiscal year then ended; provided that CPC shall request (and
Reseller hereby authorizes CPC to request) copies of the foregoing financial
statements from WFCF as agent under the Revolving Loan Documents and, to the
extent CPC notifies Reseller in writing that CPC was able to obtain the same
from WFCF (and Reseller hereby authorizes WFCF to deliver the same to CPC),
Reseller shall not be required to separately deliver the same to CPC under this
clause (b);         c. at CPC’s request, within 75 days after the close of each
fiscal year, a copy of Reseller’s budgeted projections for the next succeeding
fiscal year, in reasonable detail to the satisfaction of CPC in its discretion;
provided that CPC shall request (and Reseller hereby authorizes CPC to request)
copies of the foregoing projections from WFCF as agent under the Revolving Loan
Documents and, to the extent CPC notifies Reseller in writing that CPC was able
to obtain the same from WFCF (and Reseller hereby authorizes WFCF to deliver the
same to CPC), Reseller shall not be required to separately deliver the same to
CPC under this clause (c);

 

 Page 5 of 22 

   

 

  d. at CPC’s request, to the extent CPC is unable to obtain the same from WFCF
under the Revolving Loan Documents (including in the event the Revolving
Facility Debt is repaid or financed), monthly Collateral Reports for and as of
the immediately preceding month. Reseller irrevocably authorizes WFCF and each
lender under the Revolving Loan Documents to deliver to CPC copies of such
Collateral Reports upon request by CPC therefor;         e. copies of any and
all reports, examinations, notices, warnings and citations issued by any
governmental or quasi-governmental (whether federal, state or local), unit,
agency, body or entity, to the extent delivery or notice of the same is required
under the Revolving Loan Documents;         f. at CPC’s request, copies, or
after the occurrence of a Default, originals of all orders, invoices, and
similar agreements and documents; all original shipping instructions, delivery
receipts, bills of lading, and other evidence of delivery of Inventory, the sale
or disposition of which has resulted in Accounts;         g. at CPC’s request,
the originals of all Instruments, Chattel Paper, security agreements, guarantees
and other documents and property evidencing or securing any Accounts; in the
same form as received and upon such request by CPC, immediately upon the receipt
of each such document, with all necessary endorsements to enable CPC to enforce
the same; and         h. such other information as CPC from time to time
reasonably requests.

 

8. Payment Terms. With respect to Financed Inventory, Reseller will immediately
pay CPC the principal Indebtedness on the earliest occurrence of any of the
following events: (a) on the Payment Due Date, and (b) immediately when the
Inventory is lost, stolen or damaged (collectively, the “Loss Date”). All
payments hereunder shall be made without setoff or counterclaim, prior to 11:00
a.m., Denver, Colorado time, on the Payment Due Date or the Loss Date, as
applicable, in immediately available funds or by electronic data interchange
(“EDI”) to the CPC Account or as otherwise agreed between the parties (the “Due
Date”). For purposes of calculating interest, payment shall be deemed to have
been applied by CPC against the principal of and/or interest on any Indebtedness
on the Business Day, when before 11:00 a.m., good funds are received by CPC,
whether such payment is made by check, wire, EDI, ACH Debit or other means.
Reseller acknowledges that the date defined as the Payment Due Date falls on the
same day of each week to establish a consistent payment date. CPC may change the
terms of any future financing and the date for repayment of future Indebtedness
by giving Reseller written notice specifying such change. Any third party
discount, rebate, bonus or credit granted to Reseller for any Inventory will not
reduce the Indebtedness Reseller owes CPC until CPC has received payment
therefor in cash. Reseller will: (A) pay CPC even if any Inventory is defective
or fails to conform to any warranties extended by any third party; (B) not
assert against CPC any claim or defense Reseller has against any third party;
and (C) indemnify and hold CPC harmless against all claims and defenses asserted
by any buyer of any Inventory. Reseller waives all rights of setoff Reseller may
have against CPC. CPC will have the continuing exclusive right to apply and
reapply any and all payments received from Reseller or on Reseller’s behalf in
such manner as CPC may deem advisable notwithstanding any entry by CPC upon its
books and records. Notwithstanding anything in this Agreement to the contrary,
CPC agrees that: (i) and the Payment Due Date set forth in any TS shall not be
any earlier than it is required to be pursuant to the terms of the agreement
between CPC and the applicable Vendor; and (ii) if CPC receives a notice from
any Vendor that the terms of the agreement between such Vendor and CPC has
changed such that the Payment Due Date of Reseller on any future TS will be
revised to be earlier than on any prior TS, CPC shall provide Reseller with
written notice of such change within one Business Day of CPC receiving such
notice from such Vendor.

 

 Page 6 of 22 

   

 

9. Calculation of Charges. The outstanding principal balance of the Indebtedness
and any other obligations arising hereunder shall bear interest commencing on
the day immediately succeeding any Due Date; each at the per annum rate of
interest applicable under the Revolving Loan Agreement to non-contingent
obligations thereunder in the event of a default thereunder or, if no such rate
is provided, at the per annum rate equal to LIBOR Rate plus 5.75% (the “Default
Rate”). Interest will be calculated for the actual number of days elapsed on the
basis of a year consisting of 360 days. Interest is due and payable monthly in
arrears pursuant to the terms of the monthly billing statement from CPC. Upon
the occurrence and during the continuance of a Default, interest shall accrue at
the Default Rate and shall be payable upon demand. CPC intends to strictly
conform to the usury laws. Regardless of any provision contained herein, CPC
shall never be deemed to have contracted for, charged, received, collected or
applied as interest, any amount in excess of the maximum amount allowable by
applicable law. If CPC ever receives interest in excess of the maximum amount
permitted by law, CPC will apply such excess amount to the reduction of the
outstanding unpaid principal balance, and then will pay any excess to Reseller.
In determining whether the interest paid or payable exceeds the highest lawful
rate, Reseller and CPC shall, to the maximum extent permitted under applicable
law, (1) characterize any non-principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest, (2) exclude voluntary pre-payments and the effect thereof, and
(3) spread the total amount of interest throughout the entire term of this
Agreement so that the interest rate is uniform throughout such term.

 

In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of CPC, make it unlawful or impractical for CPC to determine or charge
interest rates at the LIBOR Rate, thereafter interest shall accrue at the Base
Rate plus 4.75%, and Reseller shall not be entitled to elect the LIBOR Rate
until CPC determines that it would no longer be unlawful or impractical to do
so. Anything to the contrary contained herein notwithstanding, CPC is not
required actually to acquire Eurodollar deposits to fund or otherwise match fund
any Indebtedness as to which interest accrues at the LIBOR Rate.

 

10. Monthly Interest Billing Statement. CPC agrees to send to Reseller a monthly
interest billing statement. Reseller agrees to pay interest arising from
Indebtedness monthly in arrears in accordance with the terms of such monthly
interest billing statement and this Agreement.

 

11. Default. The occurrence of one or more of the following events shall
constitute a default by Reseller (a “Default”): (a) Reseller shall fail to pay
any Indebtedness comprising principal when due; (b) Reseller shall fail to pay
any Indebtedness comprising interest, fees or other amounts within two Business
Days when due; (c) any representation or warranty made to CPC by Reseller shall
not be true in any material respect when made; (d) Reseller shall breach or fail
to perform any covenant contained in this Agreement or the other Documents and
such breach or failure shall continue for 30 days; provided, that, such 30 day
period shall not apply in the case of (i) any failure to observe any such
covenant which is not capable of being cured at all or within such 30 day period
or which has been the subject of a prior failure within the preceding four month
period, or (ii) any failure by Reseller to pursue a cure diligently and promptly
during such 30 day period; (e) Reseller shall become insolvent or generally fail
to pay its debts as they become due or shall cease to do business as a going
concern; (f) Reseller shall make an assignment for the benefit of creditors, or
commence a proceeding under any bankruptcy, reorganization, arrangement,
insolvency, receivership, dissolution or liquidation statute or similar law of
any jurisdiction, or any such proceeding shall be commenced against it or any of
its property, and in the case of any involuntary proceeding, such proceeding
shall not be dismissed within 60 days (an “Automatic Default”); (g) an
attachment, sale or seizure shall be issued or shall be executed against any
assets of Reseller; (h) Reseller shall lose, or shall be in default of, any
franchise, license or right to deal in any Financed Inventory and such loss or
default shall not be cured within 30 days; (i) any default by Reseller relating
to indebtedness for borrowed money or secured indebtedness owing to any Person
other than CPC, in excess of $5,000,000 in the aggregate, which default
continues for more than the applicable cure period, if any, with respect
thereto, or any default by Reseller under any material contact, lease, license
or other obligation to any person other than CPC which default continues for
more than the applicable cure period, if any, with respect thereto, unless such
defaults are being contested in good faith by appropriate proceedings diligently
pursued; or (j) the indebtedness under the Revolving Loan Documents shall become
due by acceleration by reason of a default.

 

 Page 7 of 22 

   

 

12. Rights and Remedies Upon Default. Upon the occurrence of a Default, CPC
shall have all rights and remedies of a secured party under the UCC and other
applicable law as well as all the rights and remedies set forth in this
Agreement. CPC may terminate any obligations it has under this Agreement and any
outstanding credit approvals immediately and/or declare any and all Indebtedness
immediately due and payable without notice or demand. Reseller waives notice of
intent to accelerate, and of acceleration of Indebtedness. CPC may enter any
premises of Reseller, with or without process of law, without force, to search
for, take possession of, and remove the Collateral, or any part thereof. If CPC
requests, Reseller shall cease disposition of and shall assemble the Collateral
and make it available to CPC, at Reseller’s expense, at a convenient place or
places designated by CPC. CPC may take possession of the Collateral or any part
thereof on Reseller’s premises at Reseller’s expense, and store said Collateral
upon Reseller’s premises pending sale or other disposition. Upon the voluntary
surrender of the Collateral to CPC or upon foreclosure of the Collateral by CPC,
Reseller agrees that the sale of Inventory by CPC to a person who is liable to
CPC under an agreement to repurchase inventory (a “Repurchase Agreement”) shall
not be deemed to be a transfer subject to UCC §9-618(a) or any similar provision
of any other applicable law, and Reseller waives any provision of such laws to
that effect. Reseller agrees that the repurchase of Inventory by a Vendor
pursuant to a Repurchase Agreement shall be deemed a commercially reasonable
method of disposition. Reseller shall be liable to CPC for any deficiency
resulting from CPC’s disposition, including without limitation a repurchase by a
Vendor pursuant to a Repurchase Agreement, regardless of any subsequent
disposition thereof. Reseller is not a beneficiary of, and has no right to
require CPC to enforce, any Repurchase Agreement. Any notice of a disposition
shall be deemed reasonably and properly given if sent to Reseller at least 10
days before such disposition. All of CPC’s rights and remedies shall be
cumulative. At CPC’s request, or without request in the event of an Automatic
Default, Reseller shall pay all Vendor Credits to CPC as soon as the same are
received for application to Indebtedness. Reseller authorizes CPC to collect
Vendor Credits directly from Vendors and, upon request of CPC, shall instruct
Vendors to pay CPC directly. Additionally, in the event of an Automatic Default,
the obligations of CPC, if any, shall automatically terminate, all Indebtedness
shall automatically become immediately due and payable and Reseller shall
automatically be obligated to repay all of such Indebtedness in full, without
presentment, demand, protect or notice or other requirements of any kind, all of
which are expressly waived by Reseller. Reseller irrevocably waives any
requirement that CPC retain possession and not dispose of any Collateral until
after an arbitration hearing, arbitration award, confirmation, trial or final
judgment. CPC’s election to extend or not extend credit to Reseller is solely at
CPC’s discretion and does not depend on the absence or existence of a Default.

 

13. Power of Attorney. Reseller grants CPC an irrevocable power of attorney, as
Reseller’s attorney-in-fact, to: (a) file financing statements naming CPC as
“Secured Party”; (b) supply any omitted information and correct administrative
errors in any documents between CPC and Reseller; and (c) do anything to protect
and preserve the Collateral and CPC’s rights and interest therein (including,
but not limited to the payment of any insurance, taxes, fees or other
obligations which may impair CPC’s interest in the Collateral), which if CPC’s
action require the expenditure of monies, such amounts shall (x) constitute
additional Indebtedness under this Agreement, (y) have interest assessed same so
long as unpaid at the Default Rate, and (z) be due and payable immediately in
full. Upon the occurrence and continuation of a Default, Reseller grants CPC the
additional power, as Reseller’s attorney-in-fact, to: (1) change the address for
delivery of mail and open mail for Reseller in connection with any property of
Reseller (2) endorse on Reseller’s behalf any checks; and (3) initiate and
resolve any insurance claim pertaining to the Collateral. This power of attorney
and any other powers of attorney granted herein or elsewhere by Reseller to CPC
are irrevocable and coupled with an interest.

 

 Page 8 of 22 

   

 

14. Costs, Expenses and Taxes. Reseller agrees to pay (a) all reasonable and
documented fees and expenses of counsel to CPC in connection with the
enforcement of the Documents and the Indebtedness, including, but not limited to
reasonable attorney fees and costs incurred upon an Automatic Default, and (b)
CPC’s standard wire transfer and check return fees, all as may be established
and changed by CPC from time to time. Without limitation of and in addition to
the foregoing, Reseller shall pay to CPC all reasonable audit fees in connection
with audits of the books and records and properties of Reseller and such other
matters as CPC shall deem appropriate in its reasonable credit judgment, plus
all out-of-pocket expenses incurred by CPC in connection with such audits,
whether such audits are conducted by employees of CPC or by third parties hired
by CPC. Through execution of this Agreement, Reseller consents to such audits by
CPC or third parties hired by CPC. Audit fees and reasonable out-of-pocket
expenses equivalent to CPC’s actual cost shall be payable promptly upon demand
therefor by CPC from time to time. In addition, Reseller shall pay any and all
stamp, transfer and other taxes payable or determined to be payable in
connection with the execution and delivery of the Documents and agrees to hold
CPC harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes. If any suit or
proceeding arising from any of the foregoing is brought against CPC, Reseller,
to the extent and in the manner directed by CPC, will resist and defend such
suit or proceeding or cause the same to be resisted and defended by counsel
approved by CPC. If Reseller shall fail to do any act or thing which it has
covenanted to do under this Agreement or any representation or warranty on the
part of Reseller contained in this Agreement shall be breached, CPC may, in its
sole and absolute discretion, after 10 days written notice having been sent to
Reseller, do the same or cause it to be done or remedy any such breach, and may
expend its funds for such purpose; any and all amounts so expended by CPC shall
be repayable to CPC by Reseller immediately upon CPC’s demand therefor, with
interest at a rate equal to the highest interest rate set forth in this
Agreement in effect from time to time during the period from and including the
date funds are so expended by CPC to the date of repayment, and any such amounts
due and owing CPC shall be deemed to be part of the Indebtedness secured
hereunder. The obligations of Reseller under this Section shall survive the
termination of this Agreement and the discharge of the other obligations of
Reseller under the Documents.

 

15. Information.

 

  a. Reseller hereby notifies Reseller that pursuant to the requirements of the
Patriot Act, CPC may be required to obtain, verify and record information that
identifies Reseller, which information includes the name and address of Reseller
and other information that will allow CPC to identify each Reseller in
accordance with the Patriot Act. In addition, if CPC is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (i) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for Reseller, and (b) OFAC/PEP searches and
customary individual background checks of Reseller’s senior management and key
principals. Reseller agrees to cooperate with respect to the conduct of such
searches and further agrees to reimburse and pay to CPC, promptly upon demand by
CPC therefor, the reasonable costs and charges for such searches.         b. CPC
may provide to any Vendor information limited to transactional documentation
such as invoices, credit and debits for the purpose of confirming orders,
resolving questions and potentially avoiding disputes. CPC may also provide to
any third party vendor, credit reference information regarding Reseller that CPC
may possess.         c. Subject to and without limiting clauses (a) and (b)
above, CPC agrees that it will not disclose, without the prior consent of
Reseller, confidential information with respect to Reseller or any of its
Subsidiaries which is furnished pursuant to this Agreement and which is
specifically designated as confidential in writing by Reseller; provided, that,
CPC may disclose any such information (i) to its affiliates and its and their
employees, auditors or counsel on a need-to-know basis, (ii) as has become
generally available to the public without a breach of this Section 15, (iii) as
may be required or appropriate in any report, statement or testimony submitted
to or upon request of any Governmental Institution having or claiming to have
jurisdiction over CPC, (iv) as may be required or appropriate in response to any
summons or subpoena or in connection with any litigation, (v) in order to comply
with any statute or regulation, and (vi) to any prospective or actual assignee
or participant in connection with any contemplated transfer or participation
pursuant to Section 18, provided, that, such assignee or participant has agreed
in writing to the confidentiality of any such confidential information in
accordance with the terms of this Section 15.

 

 Page 9 of 22 

   

 

16. Reseller’s Claims Against Vendors. Reseller will not assert against CPC any
claim or defense Reseller may have against Vendors whether for breach of
warranty, misrepresentation, failure to ship, lack of authority, or otherwise,
including without limitation claims or defenses based upon charge backs, credit
memos, rebates, price protection payments or returns. Any such claims or
defenses or other claims or defenses Reseller may have against Vendors shall not
affect Reseller’s liabilities or obligations to CPC.

 

17. Terms and Termination. The term of this Agreement, unless sooner terminated
in accordance with this Agreement, shall be for a period of one (1) year from
the date hereof (the “Termination Date”), provided, however, that (a) this
Agreement shall automatically renew for one (1) year periods from year to year
thereafter unless terminated or at the end of any subsequent annual anniversary
of the Termination Date by the Reseller upon at least 90 days prior written
notice; and (b) CPC may terminate this Agreement (i) immediately upon a Default,
or (ii) at any time by at least 60 days prior written notice by CPC to Reseller,
however where Reseller requests further time be provided within the 60 day
notice period CPC may agree to an extension of 30 more days. Upon termination of
this Agreement, all Indebtedness owed to CPC shall become immediately due and
payable without notice or demand. Upon any termination, Reseller shall remain
liable to CPC for all Indebtedness to CPC, including without limitation
interest, fees, charges and expenses arising prior to or after the effective
date of termination, and all of CPC’s rights and remedies and its security
interest shall continue until all Indebtedness to CPC is indefeasibly paid in
full and all obligations of Reseller are performed.

 

18. Binding Effect.

 

  a. Reseller shall not assign its interest in this Agreement without CPC’s
prior written consent. CPC may (i) without the consent of Reseller, assign all
or a portion of its rights and obligations under this Agreement to its parent
company and/or any affiliate of CPC which is at least fifty (50%) percent owned
by CPC or its parent company or (ii) assign all of such rights and obligations
under this Agreement to one or more Eligible Transferees; provided, that, with
respect to assignments under clause (ii) to an Eligible Transferee who is not a
bank, CPC shall receive a representation in writing by such Eligible Transferee
that either (A) no part of its acquisition of its Advances is made out of assets
of any employee benefit plan, or (B) after consultation, in good faith, with
Reseller and provision by Reseller of such information as may be reasonably
requested by such Eligible Transferee, the acquisition and holding of such
Advances does not constitute a non-exempt prohibited transaction under Section
406 of ERISA and Section 4975 of the Code, or (C) such assignment is an
“insurance company general account,” as such term is defined in the Department
of Labor Prohibited Transaction Class Exemption 95.60 (issued July 12, 1995)
(“PTCE 95-60”), and, as of the date of the assignment, there is no “employee
benefit plan” with respect to which the aggregate amount of such general
account’s reserves and liabilities for the contracts held by or on behalf of
such “employee benefit plan” and all other “employee benefit plans” maintained
by the same employer (and affiliates thereof as defined in Section V(a)(1) of
PTCE 95-60) or by the same employee organization (in each case determined in
accordance with the provisions of PTCE 95-60) exceeds ten percent (10%) of the
total reserves and liabilities of such general account (as determined under PTCE
95-60) (exclusive of separate account liabilities) plus surplus as set forth in
the National Association of Insurance Commissioners Annual Statement filed with
the state of domicile of such Eligible Transferee. As used in this Section, the
term “employee benefit plan” shall have the meaning assigned to it in Title I of
ERISA and shall also include a “plan” as defined in Section 4975(e)(1) of the
Code.

 

 Page 10 of 22 

   

 

  b. CPC may sell participations to one or more banks or other entities (each, a
“Participant”) in or to all or a portion of its rights and obligations under
this Agreement provided, that, (i) CPC’s obligations under this Agreement shall
remain unchanged, (ii) CPC shall remain solely responsible to the other parties
hereto for the performance of such obligations, and Reseller shall continue to
deal solely and directly with CPC in connection with CPC’s rights and
obligations under this Agreement, (iii) the Participant shall not have any
rights under this Agreement (the Participant’s rights against CPC in respect of
such participation to be those set forth in the agreement executed by CPC in
favor of the Participant relating thereto) and all amounts payable by Reseller
hereunder shall be determined as if CPC had not sold such participation, (iv) so
long as no Default is ongoing, any sale to a (A) hedge fund or (B) proposed
Participant that is a direct competitor of Reseller shall require the prior
written consent of Reseller (which shall not be unreasonably withheld,
conditioned or delayed and such approval shall be deemed given by Reseller if no
objection from Reseller is received within five (5) Business Days after written
notice of such proposed participation has been provided by CPC), and (v) if such
Participant is not a bank, such Participant shall represent that either (A) no
part of its acquisition of its participation is made out of assets of any
employee benefit plan, or (B) after consultation, in good faith, with Reseller
and provision by Reseller of such information as may be reasonably requested by
the Participant, the acquisition and holding of such participation does not
constitute a non-exempt prohibited transaction under Section 406 of ERISA and
Section 4975 of the Code, or (C) such participation is an “insurance company
general account, “ as such term is defined in the “PTCE 95-60”, and, as of the
date of the transfer there is no “employee benefit plan” with respect to which
the aggregate amount of such general account’s reserves and liabilities for the
contracts held by or on behalf of such “employee benefit plan” and all other
“employee benefit plans” maintained by the same employer (and affiliates thereof
as defined in Section V(a)(1) of PTCE 95-60) or by the same employee
organization (in each case determined in accordance with the provisions of PTCE
95-60) exceeds ten (10%) percent of the total reserves and liabilities of such
general account (as determined under PTCE 95-60) (exclusive of separate account
liabilities) plus surplus as set forth in the National Association of Insurance
Commissioners Annual Statement filed with the state of domicile of the
Participant.         c. This Agreement will protect and bind CPC’s and
Reseller’s respective heirs, representatives, successors and assigns, as the
case may be.

 

19. Notices. Except as otherwise stated herein, all notices, arbitration claims,
responses, requests and documents will be sufficiently given or served if mailed
or delivered: (a) to Reseller, at 1940 E Mariposa Ave, El Segundo, CA 90245,
Attention: Brandon H. LaVerne; and (b) to CPC, at 116 Inverness Drive East,
Suite 375, Englewood, CO 80112, Attention: Portfolio Control, or such other
address as the parties may hereafter specify in writing.

 

20. Severability. If any provision of this Agreement or its application is
invalid or unenforceable, the remainder of this Agreement will not be impaired
or affected and will remain binding and enforceable.

 

21. Receipt of Agreement. Reseller acknowledges that it has received a true and
complete copy of this Agreement. Reseller has read and understands this
Agreement. Notwithstanding anything herein to the contrary, CPC may rely on any
facsimile copy, electronic data transmission, or electronic data storage of:
this Agreement, any TS, billing statement, financing statement, authorization to
pre-file financing statements, invoice from a Vendor, financial statements or
other reports, each of which will be deemed an original, and the best evidence
thereof for all purposes.

 

22. Miscellaneous. Time is of the essence regarding the performance of CPC’s and
Reseller’s respective obligations under this Agreement. Reseller’s liability to
CPC is direct and unconditional and will not be affected by the release or
nonperfection of any security interest granted hereunder. CPC may refrain from
or postpone enforcement of this Agreement or any other agreements between CPC
and Reseller without prejudice, and the failure to strictly enforce these
agreements will not create a course of dealing which waives, amends or modifies
such agreements. The express terms of this Agreement will not be modified by any
course of dealing, usage of trade, or custom of trade which may deviate from the
terms hereof. Section titles used herein are for convenience only, and do not
define or limit the contents of any Section. This Agreement may be validly
executed and delivered by electronic transmission and in one or more multiple
counterpart signature pages. This Agreement shall be construed without
presumption for or against any party who drafted all or any portion of this
Agreement.

 

 Page 11 of 22 

   

 

23. Limitation of Damages. CPC and Reseller agree that if there is any dispute
relating to or arising out of or otherwise relating in any respect to this
Agreement, any Collateral, any transactions or events described herein or
contemplated hereby or otherwise occurring, or any party’s actions or inactions
in connection with any of the foregoing, the aggrieved party shall not be
entitled to exemplary or punitive or consequential damages.

 

24. Amendments. References in this Agreement to a particular agreement,
instrument or document also shall be deemed to refer to and include all
renewals, extensions and modifications of such agreement, instrument or
document. All addenda, exhibits and schedules attached to this Agreement are a
part hereof for all purposes.

 

25. Definitions. Terms defined in this Agreement in the singular are to have a
corresponding meaning when used in the plural and vice versa. All words used
herein shall be understood and construed to be of such number and gender as the
circumstances may require. In addition to the terms defined elsewhere in this
Agreement, when used in this Agreement, the following terms shall have the
following meanings (such meanings shall be equally applicable to the singular
and plural forms of the terms used, as the context requires):

 

AAA has the meaning set forth in Section 31.

 

Account has the meaning set forth in the UCC.

 

Advance means the financing of an item of Financed Inventory.

 

Authorized Employee has the meaning set forth in Section 30.

 

Automatic Default has the meaning set forth in Section 11.

 

Base Rate means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate or, (b) the Federal Funds Rate plus 1/2%. Any change in the Base Rate
due to a change in the Prime Rate, shall be effective from and including the
effective date of such change in the Prime Rate.

 

Business Day means any day that is not a Saturday, Sunday, or other day on which
banks are authorized or required to close pursuant to the rules and regulations
of the Federal Reserve System.

 

Collateral means all personal property of Reseller, whether such property or
Reseller’s right, title or interest therein or thereto is now owned or existing
or hereafter acquired or arising, and wherever located, including by way of
example and not of limitation, all Accounts, Chattel Paper (whether tangible or
electronic), Deposit Accounts, documents (including but not limited to Documents
as defined in this Agreement), Equipment, General Intangibles (including,
without limitation, Payment Intangibles, Software, tax refunds, licenses and
intellectual property, in each case, regardless of whether characterized as
general intangibles under the UCC), Goods, Instruments (including, without
limitation, Promissory Notes and Vendor Credits), Inventory, Investment
Property, Letter-of-Credit Rights and Supporting Obligations; and all Products
and Proceeds of the foregoing. As used herein and correspondingly wherever used
in this Agreement, capitalized terms not otherwise defined in this Agreement
shall have the meaning given to such terms in Article 9 of the UCC.

 

Collateral Reports means reports prepared by Reseller at the request of CPC
detailing, if requested by CPC, (a) aging and reconciliation of Accounts, (b)
aging and reconciliation of accounts payable, (c) Inventory by location,
components and value, including work in process and (d) value incentive program
balances, in each case, together with supporting documentation thereof as may be
requested by CPC. Such supporting documentation to include, if requested by CPC,
sales reports, cash receipts reports, credit and debit journals, inventory
reports, accounts payable reports and accounts receivable aging reports.

 

Code shall mean the Internal Revenue Code of 1986, as the same now exists or may
from time to time hereafter be amended, modified, recodified or supplemented,
together with all rules, regulations and interpretations thereunder or related
thereto.

 

 Page 12 of 22 

   

 

CPC has the meaning set forth in the introductory paragraph.

 

CPC Account means that certain bank account designated by CPC, information for
which has been separately provided to Reseller.

 

Default has the meaning set forth in Section 11.

 

Default Rate has the meaning set forth in Section 9.

 

Documents means, collectively, this Agreement and any amendments hereto, EDI
transmissions, each TS, and any other instruments or documents currently or
hereafter required or contemplated hereunder.

 

Due Date has the meaning set forth in Section 8.

 

EDI has the meaning set forth in Section 8.

 

Educational Institution means entities that provide instructional services to
individuals or education-related services to individuals and other educational
institutions.

 

Eligible Inventory means only Inventory which satisfies the following
requirements:

 

  a. Reseller has good, valid, and marketable title thereto, free and clear of
any (i) title defect, (ii) any liens, (iii) bill of lading or other document of
title, (iv) third party trademark, licensing or other proprietary rights (unless
CPC is satisfied that such Inventory can be freely sold by CPC on and after the
occurrence of a Default despite such third party rights), or (v) any interests
of others other than Liens in favor of CPC, Liens securing the Revolving
Facility Debt or Liens that are subordinated to the security interest of CPC.  
      b. Reseller has actual and exclusive possession thereof (either directly
or through a bailee or agent of Reseller) at one of the locations in the
continental United States set forth on Exhibit A to this Agreement (or
in-transit from one such location to another such location).         c. It is
financed by CPC and such financing is noted on the applicable invoice for the
Inventory.         d. It is factory sealed, unused and has not been modified.  
      e. It does not consist of goods that (i) are obsolete or slow moving,
restrictive or custom items, work-in-process, raw materials; (ii) constitute
spare parts, packaging and shipping materials, supplies used or consumed in
Reseller’s business, bill and hold goods, defective goods, “seconds,” or
Inventory acquired on consignment, or (iii) have been returned or rejected by
Reseller’s customers.         f. The Inventory is otherwise acceptable to CPC,
in its sole discretion.

 

In determining the dollar amount to be so included in Eligible Inventory,
Inventory shall be valued at the lower of cost or market on a basis consistent
with Reseller’s historical accounting practices.

 

Eligible Transferee shall mean (a) any affiliate of CPC; (b) any other
commercial bank or other financial institution and (c) any “accredited investor”
(as defined in Regulation D under the Securities Act of 1933) approved by CPC,
and except as otherwise provided in Section 18(a) hereof, as to any such other
commercial bank or other financial institution under clause (b), or any such
accredited investor under clause (c), as approved by Reseller, such approval of
Reseller not to be unreasonably withheld, conditioned or delayed and such
approval to be deemed given by Reseller if no objection from Reseller is
received within ten (10) Business Days after written notice of such proposed
assignment has been provided by CPC; provided, that, neither Reseller nor any
affiliate of Reseller shall qualify as an Eligible Transferee.

 

 Page 13 of 22 

   

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed to also refer to any successor sections.

 

Federal Funds Rate means, a rate per annum equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (ii) if such rate is not so published for any
day, the Federal Funds Effective Rate for such day shall be the average of the
quotations for such day on such transactions received by CPC from three Federal
Funds brokers of recognized standing selected by it.

 

GAAP means, at any time, generally accepted accounting principles and practices
as promulgated by the American Institute of Certified Public Accountants,
applied on a basis consistent with past practices.

 

Governmental Institution means the United States, a State, a local municipality,
or any department, agency or instrumentality of same.

 

Indebtedness means the full principal amount of all invoices with respect to
Financed Inventory related to each Advance, and all other obligations,
liabilities and indebtedness of every kind, nature and description owing by
Reseller to CPC, including principal, interest, charges, fees, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, arising under this Agreement or any of the Other Documents,
whether now existing or hereafter arising, whether arising before, during or
after the initial or any renewal term of this Agreement or after the
commencement of any case with respect to Reseller under the United States
Bankruptcy Code or any similar statute (including the payment of interest and
other amounts which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated, or
secured or unsecured Without limiting the generality of the foregoing, the
Indebtedness of Reseller under the Documents includes the obligation to pay (i)
the principal of the Advances, (ii) interest accrued on the Financed Inventory
(if any), (iii) fees payable under this Agreement or any of the other Documents
and (iv) indemnities and other amounts payable by the Reseller under any
Documents. Any reference in this Agreement or in the Documents to Indebtedness
or obligations shall include all or any portion thereof and any extensions,
modifications, renewals or alterations thereof, both prior and subsequent to any
insolvency proceeding.

 

Indemnified Claims means any and all claims, demands, actions, causes of action,
judgments, liabilities, damages and consequential damages, penalties, fines,
costs, fees, expenses and disbursements (including, without limitation, the
reasonable and documented fees and expenses of attorneys and other professional
consultants and experts in connection with any investigation or defense), which
may be imposed upon, threatened or asserted against or incurred or paid by any
Indemnified Person at any time and from time to time, because of, resulting
from, in connection with or arising out of any transaction, act, omission, event
or circumstance connected with the Collateral or the Documents (including but
not limited to (i) enforcement of the rights thereunder by any Indemnified
Person or the defense of the actions of any Indemnified Person thereunder and
(ii) Resellers access to or use of the Portal), excluding with respect to any
Indemnified Persons, any of the foregoing directly caused by such Indemnified
Person’s gross negligence or willful misconduct.

 

Indemnified Persons means CPC and its officers, directors, agents, employees and
attorneys.

 

Inventory has the meaning set forth in the UCC.

 

Inventory Line of Credit has the meaning set forth in Section 1.

 

 Page 14 of 22 

   

 

LIBOR Rate means, the rate per annum for a period equal to the one month LIBOR
Rate per annum, as determined by CPC, as appearing on Reuters Screen LIBOR Page
(the “Service”) as the London Interbank Offered Rate for deposits in Dollars (or
on any successor or substitute page of such Service) 2 Business Days prior to
the date of determination.

 

Liens has the meaning set forth in Section 5(a).

 

Loss Date has the meaning set forth in Section 8.

 

Organizational Documents means, relative to any entity, its certificate and
articles of incorporation or organization and its by-laws, operating or
partnership agreements, as applicable.

 

Overline has the meaning set forth in Section 2(h).

 

Patriot Act means the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L. 107-56, as
amended.

 

Payment Due Date means that date identified as the “Payment Due Date” on the TS.

 

Permitted Liens has the meaning set forth in Section 5(a).

 

Permitted Locations means, collectively, the chief executive office of Reseller
together with (a) such locations identified in Exhibit A, attached hereto, and
(b) such additional locations in the United States as are identified by Reseller
to CPC by at least 30 days prior written notice of its intent to keep Collateral
at such additional location.

 

Person means any individual, corporation, joint venture, partnership, trust,
limited liability company, unincorporated organization or governmental entity or
agency.

 

Portal has the meaning set forth in Section 30.

 

Prime Rate means at any time the rate of interest most recently announced by
Wells Fargo at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Wells Fargo’s base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference to it, and is evidenced by its recording in such internal publication
or publications as Wells Fargo may designate. Each change in the rate of
interest shall become effective on the date each Prime Rate change is announced
by Wells Fargo.

 

Repurchase Agreement has the meaning set forth in Section 12.

 

Reseller has the meaning set forth in the introductory paragraph.

 

Revolving Facility Debt means all existing and future indebtedness, liabilities
and obligations of Reseller evidenced by or arising under the Revolving Loan
Documents.

 

Revolving Loan Documents mean, collectively, (a) that certain Fourth Amended and
Restated Loan Agreement, dated January 19, 2016, by and among the financial
institutions from time to time party thereto as lenders, WFCF, as agent for such
lenders and co-lead arranger and co-bookrunner, Bank of America, N.A., as
co-lead arranger and co-bookrunner and syndication agent, Reseller and certain
affiliates of Reseller (as amended from time to time, the “Revolving Loan
Agreement”) and (b) all agreements, documents and/or instruments executed in
connection with or related to such Revolving Loan Agreement. Subject to and
except as otherwise expressly provided herein, including in the Financial
Covenants Amendment to Credit Agreement, all references in this Agreement to the
Revolving Loan Agreement and Revolving Loan Documents shall mean the Revolving
Loan Agreement and Revolving Loan Documents as amended or modified from time to
time provided that, if for any reason WFCF shall not be the agent for the
lenders under the Revolving Loan Documents (including as a result of the
replacement, repayment or refinancing of the Revolving Facility Debt), all such
references shall mean the Revolving Loan Agreement and Revolving Loan Documents
as in effect as of the last day WFCF was the agent for such lenders under such
Revolving Loan Documents.

 

Rules has the meaning set forth in Section 31.

 

Shipment will be deemed to have occurred, for purposes of Financed Inventory,
upon shipment by the Vendor.

 

 Page 15 of 22 

   

 

Subsidiary means, with respect to any person at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power is or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held by the parent or one or more subsidiaries of the parent.

 

TS means “Transaction Statement”, which is sent by CPC to Reseller upon the
financing of each item of Financed Inventory, identifying in each instance: (a)
the item of Financed Inventory and (b) the Payment Due Date. Each TS shall be
incorporated into this Agreement by reference.

 

UCC means the Uniform Commercial Code as in effect in the State of Colorado or,
when the context implies, the Uniform Commercial Code as in effect from time to
time in any other applicable jurisdiction.

 

Vendor Credits means all of Reseller’s rights to any price protection payments,
rebates, discounts, credits, factory holdbacks, incentive payments and other
amounts which at any time are due Reseller from a Vendor.

 

Vendors has the meaning set forth in Section 1.

 

Wells Fargo means Wells Fargo Bank, National Association, a national banking
association.

 

WFCF means Wells Fargo Capital Finance, LLC, in its capacity as administrative
agent pursuant to the Revolving Loan Documents.

 

26. Irreparable Harm; Right to Injunction. Reseller acknowledges that in the
event that Reseller commits any act or omission that prevents or unreasonably
interferes with:

 

  ● CPC’s exercise of the rights and privileges arising under the power of
attorney granted in Section 13 of this Agreement; or         ● CPC’s perfection
of or levy upon the security interest granted in the Collateral, including any
seizure of any Collateral,

 

such conduct will cause immediate, severe, incalculable and irreparable harm and
injury, and Reseller agrees that such conduct shall constitute sufficient
grounds to entitle CPC to an injunction, writ of possession, or other applicable
relief in equity, and to make such application for such relief in any court of
competent jurisdiction, without any prior notice to Reseller.

 

27. Cumulative Remedies. All rights, remedies and powers granted to CPC in this
Agreement, or in any other instrument or agreement given by Reseller to CPC or
otherwise available to CPC in equity or at law, are cumulative and may be
exercised singularly or concurrently with such other rights as CPC may have.
These rights may be exercised from time to time as to all or any part of the
Collateral as CPC in its discretion may determine. The making of an Advance by
CPC during the continuation of a Default shall not obligate CPC to make any
further Advances during the continuation of such Default. No amendment of any
provision of this Agreement shall be effective unless it is in writing and
signed by CPC and Reseller.

 

 Page 16 of 22 

   

 

28. Indemnity. Reseller hereby indemnifies and agrees to hold harmless and
defend all Indemnified Persons from and against any and all Indemnified Claims.
THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH INDEMNIFIED CLAIMS
ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR
THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT
ACT OR OMISSION OF ANY INDEMNIFIED PERSON. Upon notification and demand,
Reseller agrees to provide defense of any Indemnified Claim and to pay all costs
and expenses of counsel selected by any Indemnified Person in respect thereof.
Any Indemnified Person against whom any Indemnified Claim may be asserted
reserves the right to settle or compromise any such Indemnified Claim as such
Indemnified Person may determine in its sole discretion, and the obligations of
such Indemnified Person, if any, pursuant to any such settlement or compromise
shall be deemed included within the Indemnified Claims. Except as specifically
provided in this section or as expressly required by law, Reseller waives all
notices from any Indemnified Person. The provisions of this Section 28 shall
survive the payment of the Indebtedness and the termination of this Agreement.

 

29. Election for Electronic Communications. When information (e.g., disclosure,
notice, permission, waiver, or demand) is to be provided in writing under this
Agreement, that writing may be provided by electronic means and in an electronic
format. By execution of this Agreement, all of CPC and Resellers hereby consent
to the use of electronic communications for this purpose. The foregoing election
for electronic communications is subject to the utilization of an electronic
transmission process with audit, security and authentication controls
satisfactory to CPC.

 

Any writing (whether on paper or in electronic format) prepared by a party
hereto and delivered to another party hereto as a disclosure, notice,
permission, waiver, or demand pursuant to the terms of this Section 29 will be
deemed materially true, correct and complete by the party providing such
information and each officer or employee of the party who prepared and
authenticated same, and may be legally relied upon by the party receiving such
information without regard to the medium in which the record is maintained or
the method of delivery or transmission.

 

30. Portal. CPC may, from time to time at its sole option, permit Reseller to
access and use one or more internet web sites (the “Portal”) to: obtain items or
information and take other actions in connection with this Agreement, subject to
the following:

 

a. Reseller shall access and use the Portal solely through duly authorized
employees of Reseller to whom CPC has issued a user name and password (an
“Authorized Employee”);

 

b. submission of a user name and password to access and use the Portal,
constitutes Reseller’s, and the applicable Authorized Employee’s, representation
that the person submitting such user name and password is the specific person
identified by such user name and password and that such person is, at the time
of such access and use, Reseller’s employee duly authorized to act for and on
behalf of Reseller; and

 

c. CPC may, from time to time at its sole option and without notice or
liability,

 

(i). amend the terms for use of the Portal by posting amended terms on the
Portal (and such amended terms shall automatically be effective upon posting)
and

 

(ii). suspend or revoke Reseller’s and/or an Authorized Employee’s access to,
and use of the Portal and/or modify, update or discontinue all or any portion of
the Portal.

 

31. INTENTIONALLY OMITTED

 

32. INTENTIONALLY OMITTED

 

33. JURY TRIAL WAIVER; CONSENT TO JURISDICTION. Any legal proceeding with
respect to any dispute will be tried in a court of competent jurisdiction by a
judge without a jury. Reseller and CPC waive any right to a jury trial in any
such proceeding. Reseller hereby consents to the non-exclusive jurisdiction of
any local, state or federal court located within Colorado and waives any
objection which Reseller may have based on improper venue or forum non
conveniens to the conduct of any action or proceeding in any such court and
waives personal service of any and all process upon it, and consents that all
such service of process be made by mail or messenger directed to it in the same
manner as provided for notices to Reseller in this Agreement, and that service
so made shall be deemed to be completed upon the earlier of actual receipt or 3
days after the same shall have been posted to Reseller or Reseller’s agent as
set forth herein. Nothing contained in this Section shall affect the right of
CPC to serve legal process in any other manner permitted by law or affect the
right of CPC to bring any action or proceeding against Reseller or its property
in the courts of any other jurisdiction. Reseller waives, to the extent
permitted by law, any bond or surety or security upon such bond which might, but
for this waiver, be required of CPC.

 

 Page 17 of 22 

   

 

34. Intentionally omitted.

 

35. Governing Law. This Agreement shall be construed in all respects in
accordance with, and governed by the internal laws (as opposed to conflicts of
law provisions) of the State of Colorado, except that (a) questions as to
perfection of CPC’s security interest and the effect of perfection or
non-perfection and priority of CPC’s security interest shall be governed by the
law which would be applicable except for this Section, and (b) the provisions of
the FAA shall govern all arbitration proceedings hereunder.

 

36. USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Reseller pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Reseller: When the Reseller opens an account, if the Reseller is not an
individual a financial institution will ask for the Reseller’s name, taxpayer
identification number, business address, and other information that will allow
such financial institution to identify the Reseller. A financial institution may
also ask to see the Reseller’s legal organizational documents or other
identifying documents.

 

[signature page(s) to follow]

  

 Page 18 of 22 

   

 

THIS AGREEMENT CONTAINS JURY WAIVER AND PUNITIVE DAMAGE WAIVER PROVISIONS.

 

  PCM, INC.         By: /s/ Brandon Laverne   Name: Brandon Laverne   Title: CFO
        CASTLE PINES CAPITAL LLC         By: /s/ John Hanley   Name: John Hanley
  Title: Senior Vice President

 

 Credit Agreement  

   

 

EXHIBIT A

 

TRADE NAME(S)/TRADE STYLES OF RESELLER



COLLATERAL LOCATIONS

 

1. Trade Name(s)/ Trade Styles: ______.

 

2. Collateral Locations:

 

Location Address:   Disclose whether location is owned/leased or a warehouse:  
If leased, disclose name and address of property owner or landlord:   If
warehoused, disclose name and address of warehouseman: 1.             2.        
   

 

 Credit Agreement  

   

 

FINANCIAL COVENANTS AMENDMENT TO CREDIT AGREEMENT

 

This Financial Covenants Amendment to Credit Agreement (“Financial Covenants
Amendment”) is made to that certain Credit Agreement entered into by and between
PCM, INC. (“Reseller”) and CASTLE PINES CAPITAL LLC (“CPC”) on July 7, 2016, as
amended (the “Agreement”).

 

FOR VALUE RECEIVED, CPC and Reseller agree that the following paragraphs are
incorporated into the Agreement as if fully and originally set forth therein
(capitalized terms shall have the same meaning as defined in the Agreement
unless otherwise indicated):

 

1. If as of any date of determination a FCCR Triggering Event shall have
occurred, Reseller shall have a Fixed Charge Coverage Ratio, calculated as of
the end of the last fiscal quarter (on a trailing four-quarter basis)
immediately preceding such date of determination for which financial statements
have most recently been delivered pursuant to Section 7 of the Agreement, of not
less than 1.0 to 1.0.

 

2. For purposes hereof:

 

“Average 30 Day Excess Availability” has the meaning ascribed to such term in
the Revolving Loan Documents as in effect as of the date hereof (or as hereafter
amended with the consent of CPC). Such definition is hereby incorporated herein
by reference.

 

“Capital Expenditures” has the meaning ascribed to such term in the Revolving
Loan Documents (as in effect as of the date hereof or as hereafter amended with
the consent of CPC). Such definition is hereby incorporated herein by reference.

 

“EBITDA” has the meaning ascribed to such term in the Revolving Loan Documents
(as in effect as of the date hereof or as hereafter amended with the consent of
CPC). Such definition is hereby incorporated herein by reference.

 

“Excess Availability” has the meaning ascribed to such term in the Revolving
Loan Documents (as in effect as of the date hereof or as hereafter amended with
the consent of CPC). Such definition is hereby incorporated herein by reference.

 

“FCCR Triggering Event” shall mean that, as of any date of determination, either
(a) Excess Availability is less than $10,000,000 as of such date, (b) Average 30
Day Excess Availability is less than $18,750,000 as of such date or (c) Excess
Availability (without giving effect to the proviso contained in the definition
thereof set forth in the Revolving Loan Documents) is less than $7,500,000 for a
period of five consecutive days ending on such date of determination.

 

“Fixed Charges” has the meaning ascribed to such term in the Revolving Loan
Documents as in effect as of the date hereof (or as hereafter amended with the
consent of CPC). Such definition is hereby incorporated herein by reference.

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Reseller and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, the ratio of (i) EBITDA for such period minus Capital
Expenditures made (to the extent not already incurred in a prior period) or
incurred during such period, to (ii) Fixed Charges.

 

3. Reseller acknowledges and agrees that it is the intention of Reseller and CPC
to calculate the Fixed Charge Coverage Ratio for purposes of this Financial
Covenants Amendment in the same manner, and based on the same definitions and
definitional components, as set forth in the Revolving Loan Documents as in
effect as of the date hereof. As a result, solely for purposes of this Financial
Covenants Amendment and calculation of the Fixed Charge Coverage Ratio, no
amendment or modification to the above terms in the Revolving Loan Documents, or
to any definitions or components within such terms in the Revolving Loan
Documents, shall be effective without the written consent of CPC.

 

4. Reseller waives notice of CPC’s acceptance of this Financial Covenants
Amendment. All other terms and provisions of the Agreement, to the extent not
inconsistent with the foregoing, are ratified and remain unchanged and in full
force and effect.

 

[signature page(s) to follow]

 

 Credit Agreement  

   

 

IN WITNESS WHEREOF, Reseller and CPC have executed this Financial Covenants
Amendment on the date first set forth above.

 

  PCM, INC.         By: /s/ Brandon Laverne   Name: Brandon Laverne   Title: CFO
        CASTLE PINES CAPITAL LLC         By: /s/ John Hanley   Name: John Hanley
  Title: Senior Vice President

  

 Credit Agreement  

   

